Citation Nr: 0532334	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-04 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for arteriosclerotic 
heart disease, currently rated at 30 percent. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for arthritis of the 
right thumb.

5.  Entitlement to service connection for arthritis of the 
left thumb.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran perfected an appeal from a September 
2000 decision by which the RO granted service connection and 
assigned a 10 percent rating for arteriosclerotic heart 
disease, effective from October 21, 1997.  The veteran has 
also perfected appeals from an June 2001 RO decision which 
denied service connection for tinnitus and a January 2003 
decision by which the RO denied service connection for 
arthritis of the cervical spine, arthritis of the right 
thumb, and arthritis of the left thumb.

In a January 2005 rating action, the RO assigned a 100 
percent rating from November 2003 based on surgical treatment 
requiring convalescence, and a 30 percent rating from January 
2004, for arteriosclerotic heart disease.

In November 2005, the Board granted the veteran's motion to 
advance the appeal on the docket, based on age.

The issue of an increased rating for arteriosclerotic heart 
disease, currently rated at 30 percent, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  Tinnitus was first manifested during active service.

2.  The veteran injured his neck in two automobile accidents 
during active service and now has arthritis of the cervical 
spine.

3.  The veteran injured his right thumb during active service 
and now has arthritis of the right thumb.

4.  The veteran injured his left thumb during active service 
and now has arthritis of the left thumb.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred as a result of active service.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (West 2005). 

2.  Arthritis of the cervical spine was incurred as a result 
of an injury sustained during active service.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303 (West 2005). 

3.  Arthritis of the right thumb was incurred as a result of 
an injury sustained during active service.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303 (West 2005). 

4.  Arthritis of the left thumb was incurred as a result of 
an injury sustained during active service.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303 (West 2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA duties pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA) have been satisfied with respect to the 
issues of service connection for tinnitus, arthritis of the 
cervical spine, arthritis of the right thumb, and arthritis 
of the left thumb is not required.  The Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time on those issues is not prejudicial to 
the veteran. 

Service connection 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.   
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury. Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997).

Service connection for tinnitus

The veteran has repeatedly stated that he first acquired 
tinnitus in service and that the frequency of occurrences and 
the loudness of the ringing have increased over the years.

A May 1961 service medical record reflects that the veteran 
had occasional brief bouts of bilateral tinnitus.  There is 
no mention of tinnitus on service separation examination.

A January 2001 VA audiological consultation diagnosed 
tinnitus.  The veteran reported that he had tinnitus for many 
years and that the frequency and loudness had increased.  No 
opinion as to the etiology of the tinnitus was provided.

An August 2003 VA audiological examination diagnosed 
tinnitus.  The RO requested that the examiner provide an 
opinion as to whether it was at least as likely as not that 
the veteran's tinnitus disability was related to an in-
service event, and noted service record verification of three 
in-service events that could have caused tinnitus: a head 
injury in 1956; labyrinthitis in 1961; and noise exposure 
while working at an air base for many years.  

The examiner noted a 1961 hospitalization discharge report 
reflecting tinnitus.  The examiner then opined that "in the 
absence of compensable hearing loss, noise exposure [was] not 
a likely cause of tinnitus."  The examiner said that it was 
"not possible for this audiologist to conclude that the 
veteran suffers from tinnitus connected to military 
service."

The Board finds the examiner's medical assessment to be of 
limited probative value.   First, the Board notes that a 
compensable hearing loss is not a legal requirement for 
service connection for tinnitus or, for that matter, for 
service connection for a hearing loss.  Moreover, the 
examiner provides no medical rationale for his opinion that 
noise exposure is not a likely cause of tinnitus in the 
absence of a compensable hearing loss.  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2005).  

In this case, there is no question that the veteran currently 
has tinnitus, and there is evidence of record that the 
veteran first experienced tinnitus in service.  The VA 
examiner was specifically asked to provide an opinion as to 
whether the veteran's tinnitus was at least as likely as not 
related to service, and declined to do so.  Instead, he said 
he could not conclude that the veteran's tinnitus was 
connected to military service.

To deny service connection, the burden is on the VA to show 
that the preponderance of the evidence is against the claim, 
and the opinion of the VA examiner that he is unable to 
conclude that the veteran's tinnitus was connected to service 
does not meet that burden.  Accordingly, the veteran is 
entitled to the benefit of the doubt and service connection 
for tinnitus is warranted.

Service connection for arthritis of the cervical spine, right 
thumb, and left thumb

The evidence is clear and uncontroverted that the veteran 
injured his neck and both thumbs during service, and that he 
has current arthritic disabilities of his neck and both 
thumbs.  The only remaining question is whether there is 
medical evidence of a nexus (link) between the in-service 
injuries and the current disabilities.

A June 1955 service medical record entry reflects that the 
veteran injured his right thumb, possibly dislocating it, 
while playing baseball.

A January 1956 service medical record entry reflects that the 
veteran injured his neck in an automobile accident.

An April 1972 service medical record entry reflects that the 
veteran injured his neck in an automobile accident.

An August 1974 service medical record entry reflects that the 
veteran injured his left thumb, jamming it, while playing 
baseball.

An April 2001 VA x-ray report notes moderate degenerative 
changes with disc space narrowing and foraminal encroachment 
at C3-4 and C4-5 levels.

An April 2001 VA x-ray report notes mild diffuse degenerative 
changes in both hands, appearing most pronounced at the base 
of the thumbs.

In March 2003, the veteran received a rheumatologic 
evaluation from Dr. John M. Houri.  The letter report to Dr. 
Bromberg, the veteran's treating private physician, reflects 
a comprehensive examination and a review of the veteran's 
history; noting the in-service injuries to the veteran's 
thumbs and the 1972 automobile accident in which the veteran 
injured his neck, but not noting the 1956 automobile accident 
in which the veteran injured his neck (which is of record).  
He assessed generalized osteoarthritis and inflammatory 
arthropathy, specifically noting significant degenerative 
changes and foraminal narrowing of the cervical spine, and 
significant degenerative changes of the first carpometacarpal 
joint bilaterally.  He noted that he had advised the veteran 
that osteoarthritis generally is a result of injuries earlier 
in life and opined that the veteran's prior in-service 
injuries have contributed to his present arthritic problems.

In August 2003, the veteran received a VA examination.  The 
examination report reflects a comprehensive examination and a 
review of the veteran's history; although the examiner did 
not note the 1956 automobile accident in which the veteran 
injured his neck (which is of record), and misidentified the 
right thumb injury as occurring in 1975 rather than 1955.   
The examiner opined that it was less likely than not that the 
veteran's arthritis of the cervical spine and both thumbs 
were related to injuries in service, but were more likely the 
result of degenerative arthritis as part of the normal 
process of ageing.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2005).  

Both the VA physician and the private rheumatologist had 
access to the same information regarding the veteran's in-
service injuries, but came to completely opposite conclusions 
regarding whether the veteran's arthritis of the cervical 
spine and arthritis of the bilateral thumbs were related to 
those in-service injuries.

The private physician is a rheumatologist, while the 
specialty of the VA physician is not indicated.  There is, 
however, no indication that the VA physician necessarily 
possessed any lesser medical credentials with respect to the 
issues on appeal than the private physician.

The private physician only had access to the service medical 
records provided by the veteran, while the VA physician had 
access to all of the medical records in the claims file.  
Most of the medical records in the claims file pertain to 
other matters, however, and there is no reason to believe 
that other medical records on other medical matters would 
have changed the private physician's opinion regarding the 
issues on appeal.

The Board finds no basis upon which to afford either of the 
relevant medical opinions more probative weight than the 
other.  Each of the reports was thorough and contained a 
cogent rationale for the opinions expressed.  Accordingly, 
the Board finds the evidence of nexus is in equipoise, the 
veteran is entitled to the benefit of the doubt, and service 
connection for arthritis of the cervical spine and bilateral 
thumbs is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a cervical spine 
disability is granted.

Entitlement to service connection for arthritis of the right 
thumb is granted.

Entitlement to service connection for arthritis of the left 
thumb is granted.


REMAND

The record reflects that the veteran underwent cardiac 
catheterization and PCTA with stenting of the LCX artery in 
November 2003.  In a January 2005 rating decision, the RO 
assigned a 100 percent temporary evaluation from November 
2003 until January 2004, at which time a 30 percent rating 
was assigned.  The 30 percent rating, however, was based on 
the veteran's condition prior to the November 2003 cardiac 
catheterization.  Notwithstanding the intervening surgery in 
November 2003, the September 2003 examination test results, 
specifically the METs and left ventricular ejection fraction 
scores, were used to determine the veteran's disability 
rating.  

A November 2004 VA examination reflects a lower left 
ventricular ejection fraction than the September 2003 VA 
examination, no METs results, and a new finding of an 
inferior wall MI.

The veteran is entitled to be rated based on his current 
condition, not his condition which existed prior to the 
performance of a surgical procedure, and not his condition 
before a report reflecting that his condition had worsened in 
some respects.

Accordingly, this matter is REMANDED for the following:

1.  The RO should schedule the veteran 
for an examination by an appropriate 
medical specialist to determine the 
current level of his arteriosclerotic 
heart disease disability.  All testing 
required to determine the appropriate 
rating for the current level of his 
disability should be performed.  The 
claims file must be made available to the 
examining physician in conjunction with 
the examination.

2.  The examining physician should 
specifically report workload in METs and 
left ventricular ejection fraction, and 
note the presence or absence of episodes 
of acute congestive heart failure in the 
last year, dyspnea, fatigue, angina, 
dizziness and syncope.

3.  After completion of the foregoing, 
the RO should again review the claim and 
readjudicate the issue of entitlement to 
an increased rating for the veteran's 
service-connected arteriosclerotic heart 
disease disability.  If the benefit on 
appeal is not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given an appropriate time in which to 
respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).





______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


